DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 6/14/22 qnd submission including claims filed on 6/14/22 including claims 1-23, out of which claims 1-2, 7-10, 12-13, 18-21, and 23 have been amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/22 has been entered.
 
Allowable Subject Matter
Claims 1-23 are  allowed.
The prior art of record does not disclose directly or indirectly following limitations
As recited by claim 1;
a paging handler configured to. determine a mode of power saving for the UE; and determine timing for a wake-up signal, WUS, based on the determined mode of power saving for the UE, the received paging information, a paging transmission window for the UE, and a paging occasion within the paging transmission window, the determined mode of power saving for the UE including at least a first mode of power savinq for the UE and a second mode of power savinq for the UE; and a transmitter configured to transmit the wake-up signal at the determined timing.
 As recited by claim12;
determining timing for a wake-up signal, WUS, based on the determined mode of power saving for the UE, the received paging information, a paging transmission window for the UE, and a paging occasion within the paging transmission window, the determined mode of power saving for the UE including at least a first mode of power saving for the UE and a second mode of power saving for the UE; and Page 6 of 18Attorney Docket No.: 1557-625PUS (P074224US02) U.S. Application No.: 16/971056 transmitting the wake-up signal at the determined timing.
 As recited by claim 23;
determining timing for a wake-up signal, WUS, based on the determined mode of power saving for the UE, the received paging information, a paging transmission window for the UE, and a paging occasion within the paging transmission window, the determined mode of power saving for the UE including at least a first mode of power saving for the UE and a second mode of power saving for the UE; and transmitting the wake-up signal at the determined timing.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pflum (US 20140176115) discloses An apparatus includes a sensor circuit to receive a varying signal at an input of the apparatus. The sensor circuit provides a sensor signal corresponding to a measurement of the varying signal. The apparatus further includes a timer circuit to generate a signal at various intervals of a plurality of intervals and a controller coupled to the sensor circuit. The controller has a first power mode and a second power mode, where the first power mode has a lower power consumption than the second power mode. The controller enters the second power mode in response to the signal from the timer circuit. The controller enables the sensor circuit, captures a plurality of measurements of the varying signal, and returns to the first power mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday  from 10 AM  to 6 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SriLakshmi Kumar, can be reached at telephone number 571-272-7769.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit  2647